Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s IDS filed 11/25/2020 has been considered. See attached signed copy.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Nakano et al (WO 2016/072431) disclose (Fig. 2, 5, 6) a target supply device comprising: a nozzle (266) through which a liquid target substance is output (via opening 267); and a vibration unit (300) configured to vibrate the target substance supplied to the nozzle, the vibration unit including a vibration element (301) configured to vibrate in accordance with applied drive voltage (from source 112), a vibration transfer unit (302) contacting the nozzle and configured to transfer vibration of the vibration element to the nozzle, a load application member (bolts 308, 306) configured to apply a pressing load for pressing the vibration transfer unit against the nozzle (see section 5.2 of attached translation). The prior art does not anticipate or render obvious, alone or in combination, a load adjustment device configured to adjust the pressing load in accordance with a signal from outside, in the combination required by the claims.
The Examiner interprets the language “load adjustment device configured to adjust the pressing load in accordance with a signal from outside” to mean that the load adjustment device is configured to adjust the pressing load, the adjustment based on a signal originating from a source/device external to the load adjustment device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        10/23/2021